Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 7/26/2022, Applicant amended claims 1, 3, 7-8, 16, 21, 24, 27-28, 31, 33, 39, 44 and 53-54 and canceled claims 15, 20 and 38.  Therefore claims 1-14, 16-19, 12-37 and 39- 54 are pending.


Allowable Subject Matter
Claims  1-14, 16-19, 21-37 and 39-54 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate previously identified allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687